IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30797
                          Summary Calendar



     JOHN SPOTVILLE, ET AL,

                                            Plaintiffs,

     BETTY SPOTVILLE, wife of John Spotville,

                                            Plaintiff-Appellant,

          versus

     MATTHEW WOODRUFF, Individually
     and in his official capacity as
     a Jefferson Parish Sheriff Officer;
     JOSEPH MOORE, Individually and in
     his official capacity as a Jefferson
     Parish Sheriff Officer; HARRY LEE, Sheriff,

                                            Defendants-Appellees.




           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 99-CV-228-T

                              May 1, 2002



Before GARWOOD, JONES, and STEWART, Circuit Judges.
PER CURIAM:*

     Betty Spotville appeals the denial of her motion for a new


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
trial following a final judgment in favor of the defendants in her

civil rights action.

     The record does not include any transcript of the evidence at

trial (it does include the jury charge and a transcript of the

closing    arguments     to   the   jury)    or    of   the    evidence   at   the

evidentiary hearing(s) on the motion for new trial or of anything

said by the court (or counsel) during or at the conclusion thereof.

The record includes the court’s minute entry stating that the

motion for new trial was “DENIED” and that the defense motion for

sanctions was “DENIED”, but contains no further indication of the

court’s reasons for so ruling.          Appellant’s counsel moved in the

district   court   for    preparation       at    government    expense   of   the

transcripts of the trial and of all hearings associated with the

motion for new trial, and this motion was denied, the court finding

that, although plaintiff had been granted IFP status for appeal, an

appeal would be frivolous and lacking in a substantial question.

Appellant made a similar motion in this court, as well as a motion

“to supplement the record by adding a transcript of the court’s

oral reasons for judgment” and a motion “to supplement her record

excerpts by adding a transcript of the court’s oral reasons for

judgment,” each of which motions were opposed and were denied by

the Clerk of this Court.        Appellant has never sought review by a

judge of this Court of any of these orders of the Clerk, as

authorized by Fifth Circuit Local Rule 27.1; nor are any of these



                                       2
rulings, or that of the district court respecting transcripts at

government expense, complained of in appellant’s brief to this

Court.

     Spotville   asserts   that   because    she   alleged   that   defense

counsel was observed by her talking with members of the jury, in

front of the courthouse, on the courthouse steps and in the hallway

during trial, the district court had to allow her to subpoena and

question the jurors about that contact.            The trial court has

discretion to consider the methods to be used to investigate an

allegation of jury misconduct.       Martinez v. Food City, Inc., 658
F.2d 369, 372 (5th Cir. 1981).          The Local Rules for the Eastern

District of Louisiana do not mandate a different result. Appellant

has not shown that the district court abused its discretion in

denying a motion for a new trial on this ground.              See Diaz v.

Methodist Hosp., 46 F.3d 493, 495 (5th Cir. 1995).

     Spotville also contends that the district court erred in

denying her motion for a new trial on the basis of improper closing

arguments by defense counsel.      She has failed to show the district

court abused its discretion in its admonitions to defense counsel

following objections. Lewis v. Parish of Terrebonne, 894 F.2d 142,

147 (5th Cir. 1990).   As to the statements to which Spotville did

not object, she has failed to show that reversal is called for

under the plain error rule.       See Reese v. Mercury Marine Div. of

Brunswick Corp., 793 F.2d 1416, 1429 (5th Cir. 1986).          It has not


                                    3
been shown that the district court abused its discretion in denying

a new trial on this ground.    See Diaz, 46 F.3d at 495.

     Spotville does not raise on appeal her motion for new trial

assertion that the jury charge was erroneous, and that issue is

therefore deemed abandoned.   See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Spotville’s counsel challenges the district court’s claimed

imposition of a “sanction” against him in the form of an entirely

undescribed and unspecified alleged “admonition.”          The record

reflects only that the defense motion for sanctions was “DENIED”

and it does not reveal (or suggest) that any sanction was imposed

or that any “admonition” was given.       Therefore, counsel is not

entitled to relief on this ground.

     The district court’s judgment denying the motion for a new

trial and denying sanctions is

                              AFFIRMED.




                                  4